DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of 14 January, 2021 is acknowledged and has been entered. New grounds of rejection are provided. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the spring” in line 7, and there is no antecedent basis for this limitation in the claim.
Claims 12-16 are rejected under this section because the claims all depend, directly or indirectly, from claim 11.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1-3, 7-8, 11-14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,958,633 (Britch et al.).
As concerns claim 1, Britch et al. discloses a safety valve, comprising: an outer housing 10 having a central bore extending axially through the outer housing (see at least figure 1), wherein the outer housing comprises an outer wall having a receptacle 12 formed in the outer wall; a sleeve 14 disposed in the receptacle; a piston 22 disposed in the sleeve, wherein the piston is actuated to travel in the sleeve; a spring 24 positioned to apply a biasing force to the piston; and a valve member 18 disposed in the outer housing, wherein the valve member is operable to selectively restrict flow through the safety valve in response to movement of the piston, the valve member configured to restrict flow through the central bore upon expansion of the spring (see figure 3, figure 4 and 3:17-24).
As concerns claim 2, Britch et al. discloses the safety valve of claim 1, wherein the valve member comprises a flapper valve (see figure 4).
	As concerns claim 3, Britch et al. discloses the safety valve of claim 1, further comprising a rod 28, wherein the rod is disposed at an end of the piston.
	As concerns claim 7, Britch et al. discloses the safety valve of claim 1, further comprising a seat 54, wherein the valve member comprises a flapper valve 18 that is actuated to be disposed against the seat to seal off flow through the safety valve (shown with the arrow in figure 3).
	As concerns claim 8, Britch et al. discloses the safety valve of claim 1, further comprising a control line port 48 at a proximal end of the sleeve, wherein the sleeve comprises a flow tube of reduced diameter that provides fluid communication between the control line port and the piston 22.
	As concerns claim 11, Britch et al. discloses a method of actuating a safety valve, comprising: displacing a piston 22 in a sleeve 14 in response to a change in hydraulic pressure provided to the safety valve from a surface of a wellbore (via the control line 50), wherein a receptacle 12 is formed in an outer wall of an outer housing 10 of the safety valve, wherein the sleeve 14 is disposed in the receptacle 12; , the valve member configured to restrict flow through the central bore upon expansion of the spring.
	As concerns claim 12, Britch et al. discloses the method of claim 11, wherein the actuating the valve member comprises displacing a flapper valve 18 to rotate about a hinge 64.
	As concerns claim 13, Britch et al. discloses the method of claim 11, wherein a control line 50 is connected to the safety valve, wherein the control line provides the hydraulic pressure to the safety valve.
	As concerns claim 14, Britch et al. discloses the method of claim 11, wherein a decrease in the hydraulic pressure causes a spring 24 to expand and exert a force against a rod 28 in engagement with the piston 22 to cause the piston to move through the sleeve 14.
	As concerns claim 17, Britch et al. discloses a system for sealing a well, comprising: a control line 50; a production tubing (outer housing is part of tubing string 10, see 3:8-10); and a safety valve coupled to the production tubing, wherein the safety valve comprises: an outer housing having a central bore extending axially through the outer housing (figure 1, 10 forms the outer housing in this case), wherein the outer housing comprises an outer wall having a receptacle 12 formed in the outer wall, wherein the control line 50 is coupled to the safety valve; a sleeve 14 disposed in the receptacle; a piston 22 disposed in the sleeve, wherein the piston 22 is actuated to travel in the sleeve; a spring 24 positioned to apply a biasing force to the piston; and a valve member 18 disposed in the outer housing, wherein the valve member is operable to selectively restrict flow through the safety valve in response to movement of the piston, the valve member configured to restrict flow through the central bore upon expansion of the spring (the motion of the valve member is shown at the arrow  in figure 3, also see 3:17-24).
	As concerns claim 18, Britch et al. discloses the system of claim 17, wherein the valve member comprises a flapper valve 18 (see figure 3 and figure 4).

	Claim Rejections - 35 USC § 103
Claims 4-6, 10, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britch et al. in view of US 2019/0145188 A1 (Johnson).
As concerns claim 4, Britch et al. discloses the safety valve of claim 3, but lacks to explicitly disclose wherein a distal end of the rod is disposed in a pocket formed between the outer housing and a protrusion from an inner sleeve, wherein the inner sleeve is disposed in the central bore; nevertheless Johnson discloses a safety valve, wherein a distal end of the rod is disposed in a pocket formed between the outer housing and a protrusion from an inner sleeve, wherein the inner sleeve is disposed in the central bore see figure 2, note the protrusion at 70 from an inner sleeve 30, the area for the connection to the spring is reasonably interpreted as a pocket, as shown in figure 1, the inner sleeve 30 is disposed in the central bore). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to arrange the elements into the claimed configuration as a matter of obvious design choice, moreover, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	As concerns claim 5, Johnson discloses the safety valve of claim 3, wherein a distal extension of the piston extends into a hole at a proximal end of the rod (note the piston 28 extends into the connector 40 and thrust sleeve 42, equivalent to a "rod").
As concerns claim 6, Johnson discloses the safety valve of claim 3, further comprising an inner sleeve 30 disposed in the central bore of the outer housing, wherein the inner sleeve comprises a protrusion 70 that is in engagement with an end of the spring 34, wherein the protrusion is disposed in a path of motion of the rod (figure 2).
see at least 0015, tubular housing is formed by a number of housing units, rendering separate subassemblies obvious).
	As concerns claim 15, Johnson discloses the method of claim 14, wherein the spring 34 engages an inner sleeve 30 disposed in a central bore of the outer housing to displace the inner sleeve in the central bore (figure 1), wherein the inner sleeve in turn engages the rod to cause displacement of the rod (see figure 2, connector assembly shown is equivalent to a “rod” in this case).
As concerns claim 16, Johnson discloses the method of claim 14, wherein a distal end of the rod is disposed in a pocket formed between a protrusion 70 from an inner sleeve 30 and the outer housing to constrain lateral movement of the rod.
As concerns claim 19, Johnson discloses the system of claim 17, further comprising a rod (connector assembly of figure 2 is equivalent), wherein the rod is disposed at an end of the piston 28, wherein a distal end of the rod is disposed in a pocket formed between the outer housing and a protrusion 70 from an inner sleeve 30, wherein the inner sleeve is disposed in the central bore (figure 2).
As concerns claim 20, Johnson discloses the system of claim 17, further comprising a rod, wherein the rod is disposed at an end of the piston, wherein a distal extension of the piston extends into a hole at a proximal end of the rod (figure 2).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britch et al. in view of US 2,780,290 (Natho).
As concerns claim 9, Britch et al. discloses the safety valve of claim 1, but lacks to expressly disclose the safety valve further comprising a threaded nut at a proximal end of the receptacle, wherein Britch et al. discloses “locking means” at 20 in figure 1 to secure the sleeve in the receptacle, and discloses that such means are well known in sidewall tools, see 3:19-20). Natho discloses a safety valve further comprising a threaded nut at a proximal end of the receptacle 26, wherein the threaded nut engages the outer housing to secure the sleeve 25 in the receptacle (the threaded upper portion of the sleeve 25 is equivalent to this feature). It thus would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the obvious alternative threaded nut into the safety valve to obtain the predictable result of securing the sleeve in the receptacle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679